           Case 2:15-cr-00205-TLN-EFB Document 84 Filed 01/18/19 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   MATTHEW D. SEGAL
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:15-CR-00205-TLN-EFB

12                               Plaintiff,            UNITED STATES’ MOTION TO STAY
                                                       OPPOSITION FILING
13                         v.
                                                       DATE: TBD
14   MATTHEW MULLER,                                   TIME: 9:00 a.m.
                                                       COURT: Hon. Edmund F. Brennan
15                               Defendants.

16

17                                        I.      INTRODUCTION
18          Comes now the United States, by and through the undersigned Assistant U.S. Attorney and

19 moves the Court for an order staying the filing of the government’s opposition in response to Matthew

20 Muller’s (Muller) Motion to Amend Motion to Vacate Sentence (ECF 75), First Amended Supplement
21 to Motion to Vacate Sentence (ECF 77); and litigant letter (ECF 78). Because the grounds for relief in

22 Muller’s amended pleadings have been decided, the Court should stay further any response until the

23 assigned U.S. District Judge has ruled on the matter.

24                         II.     PROCEDURAL POSTURE AND ANALYSIS
25          Muller filed an initial motion pursuant to 28 U.S.C. § 2255 on April 9, 2018. (ECF 61). On July

26 18, 2018, the Court issued its Order and Findings and Recommendations. (EFC 65). On November 13,

27 2018, Muller filed a Motion to Amend Motion to Vacate Sentence (ECF 75), First Amended

28 Supplement to Motion to Vacate Sentence (ECF 77); and litigant letter (ECF 78). For good cause, the


      GOVERNMENT’S MOTION FOR STAY                     1
           Case 2:15-cr-00205-TLN-EFB Document 84 Filed 01/18/19 Page 2 of 3

 1 Court granted the United States a continuance up to and including January 18, 2019 to respond. The

 2 United States submitted its response to Movant’s Objections to Findings and Recommendations on

 3 January 18, 2019.

 4          In deciding whether to issue a stay, there are several competing interest the Court must balance:

 5                         Among these competing interests are the possible damage
                           which may result [to the party opposing a stay] from the
 6                         granting of a stay, the hardship or inequity which a party
 7                         [seeking a stay] may suffer in being required to go forward,
                           and the orderly course of justice measured in terms of the
 8                         simplifying or complicating of the issues, proof, and questions
                           of law which could be expected to result from a stay.
 9

10 CMAX, Inc. v. Hall, 300 F.3d 265, 268 (9th Cir. 1962). Although lengthy or indefinite stays are

11 disfavored by Supreme Court and the Ninth Circuit, there is no prejudice to Muller from a stay in this

12 case. Dependable Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059 (9th Cir. 2007); Landis

13 v. North American Company, 299 U.S. 248 (1936). Furthermore, even though allowed by the Federal

14 Rules of Civil Procedure, an amendment may be rejected by the Court if found futile. FRCP 15(a)(2);

15 Bonin v. Caleron, 59 F.3d 815, 845 (9th Cir. 1995).

16          The thirteen grounds for relief raised by Muller in his amended pleadings are identical to those
17 raised in his initial 2255 motion. Muller concedes as much in his motion to amend, noting “no new

18 ground for relief is asserted” and “the Court’s Findings and Recommendations (ECF No. 65) as to the

19 original motion (ECF No. 61) apply equally to the amended filing, with no alternation needed other than

20 page number references.” ECF 75 at 2. The Court denied Grounds 1-11 and ordered the United States to
21 respond to Grounds 12 and 13 in its findings and recommendations. ECF 65 at 9. The United States

22 filed its response to Grounds 12 and 13 on January 18, 2019. Moreover, although Muller’s objections,

23 seek among other things, a “full” government response to his amended motion, this Court has already

24 concluded that he is not entitled to one. ECF 65.

25          Considering the Court’s ruling, a stay is appropriate until the assigned District Judge has ruled on
26 this Court’s Findings and Recommendations. A government response at this juncture would

27 unnecessarily complicate the matter. Additionally, should the District Judge adopt the Court’s Findings

28 and Recommendations, further briefing on Grounds 1-11 would necessarily be “futile” and should be


      GOVERNMENT’S MOTION FOR STAY                       2
           Case 2:15-cr-00205-TLN-EFB Document 84 Filed 01/18/19 Page 3 of 3

 1 rejected. Bonin, 59 F.3d at 845. Should the District Judge not adopt this Court’s findings, the United

 2 States will presumably be required to respond to Grounds 1-11 at that time.

 3

 4   Dated: January 18, 2019                                MCGREGOR W. SCOTT
                                                            United States Attorney
 5

 6                                                   By: /s/ HEIKO P. COPPOLA
                                                         HEIKO P. COPPOLA
 7                                                       Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      GOVERNMENT’S MOTION FOR STAY                      3
